DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on May 19, 2021.
Claims 21-26 and 34-40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron D. Barker on May 25, 2021.

The application has been amended as follows: 

21. (Currently Amended) An apparatus of a MulteFire (MF) wideband coverage enhancement (WCE) user equipment (UE) operable to report channel quality indication (CQI) information to a base station, the apparatus comprising: 
one or more processors configured to: 

calculate, at the MF WCE UE, a modulation and coding rate based on a channel measurement between the base station and the MF WCE UE; 
scale, at the MF WCE UE, the modulation and coding rate using the coding rate scaling factor to form a scaled modulation and coding rate; 
select, at the MF WCE UE, a CQI index that corresponds to the scaled modulation and coding rate; and 
encode, at the MF WCE UE, the CQI index for transmission to the base station; and a memory interface configured to send to a memory the coding rate scaling factor.

22. (Currently Amended) The apparatus of claim 21, further comprising a transceiver configured to: 
receive the coding rate scaling factor from the base station; and 
transmit the encoded CQI index to the base station.

23. (Currently Amended) The apparatus of claim 21, wherein the one or more processors are further configured to decode the coding rate scaling factor received from the base station via higher layer signaling between the base station and the MF WCE UE.

Response to Arguments
Applicant’s arguments, see pg. 7, filed May 19, 2021, with respect to prior art rejection of claims 27-33 have been fully considered and are persuasive.  The prior art rejection of claims 27-33 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory interface configured to send to a memory the coding rate scaling factor” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 21-26 and 34-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
An apparatus of a MulteFire (MF) wideband coverage enhancement (WCE) user equipment (UE) operable to report channel quality indication (CQI) information to a base station, the apparatus comprising: 
one or more processors configured to: 
decode, at the MF WCE UE, a coding rate scaling factor received from the base station; 
calculate, at the MF WCE UE, a modulation and coding rate based on a channel measurement between the base station and the MF WCE UE; 
scale, at the MF WCE UE, the modulation and coding rate using the coding rate scaling factor to form a scaled modulation and coding rate;
select, at the MF WCE UE, a CQI index that corresponds to the scaled modulation and coding rate; and 
encode, at the MF WCE UE, the CQI index for transmission to the base station; and 
a memory interface configured to send to a memory the coding rate scaling factor.
MediaTek (CSI Definition for Rel-13 MTC [R1-157386], cited in the IDS submitted on September 12, 2019) discloses a UE being configured with a number of repetitions/subframes (see pg. 2, last ¶ and pg. 3, “Proposal #2”) and calculating modulation code rate using a CQI table (see Table 1 on pg. 2) based on SNR (i.e., channel measurement), a number of repetitions/subframes and TBS (see Table 2 on pg. 3). 
However, prior arts, alone or in combination, do not disclose scaling modulation and code rate in the CQI Table using the number of repetitions/subframes (i.e., scaling factor) to 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 22-26 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 34-40, please see above explanation for reasons for indicating allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474